Case 1:20-cv-00612-WS-N Document 11 Filed 02/03/21 Page 1 of 2                   PageID #: 18




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

  F FAMILY SOUTH, LLC,                             )
                                                   )
           Plaintiff,                              )
                                                   )
  v.                                               ) CIVIL ACTION 20-0612-WS-N
                                                   )
  BALDWIN COUNTY, ALABAMA,                         )
                                                   )
           Defendant.                              )

                                               ORDER
           This matter is before the Court on the plaintiffs’ motion for default
  judgment. (Doc. 10).
           As this Court has noted, “a clerk’s entry of default must precede an
  application to the district court for entry of default judgment.” Travelers Casualty
  & Surety Co. v. East Beach Development, LLC, 2007 WL 4097449 at *1 (S.D.
  Ala. 2007) (citing cases). Default has not been entered against the defendant, but
  the plaintiff’s motion includes an embedded request for entry of default. (Doc. 10
  at 2).
           “Before a default can be entered, … the party must have been effectively
  served with process.” 10 Charles Alan Wright & Arthur R. Miller, Federal
  Practice & Procedure § 2682 at 14 (3rd ed. 1998). When service of process is at
  issue, “it [i]s proper for the court rather than the clerk to consider [the plaintiff’s]
  request” for entry of default.” Sandoval v. Bluegrass Regional Mental Health –
  Mental Retardation Board, 2000 WL 1257040 at *5 (6th Cir. 2000).
           The defendant is an Alabama county. The summons is addressed to
  “Baldwin County, Alabama,” at a Bay Minette, Alabama address. (Doc. 4).
  Process was served by certified mail; the signature is illegible. (Doc. 9). The
Case 1:20-cv-00612-WS-N Document 11 Filed 02/03/21 Page 2 of 2               PageID #: 19




  Court finds no evidence in the record that the mailing envelope was addressed
  differently than the summons.
         Federal law does not provide for service by certified mail on a state-created
  governmental organization but rather requires “delivering a copy of the summons
  and of the complaint to its chief executive officer.” Fed. R. Civ. P. 4(j)(2)(A). In
  the alternative, however, service on a county may be made by “serving a copy of
  each in the manner prescribed by that state’s law for serving a summons or like
  process on such a defendant.” Id. Rule 4(j)(2)(B).
         Alabama law provides for service by certified mail. Ala. R. Civ. P. 4(i)(2).
  “In the case of an entity within the scope of one of the subdivisions of Rule 4(c)
  [which includes counties], the addressee shall be a person described in the
  appropriate subdivision.” Id. Rule 4(i)(2)(B)(i), (ii). “[W]e are clear to the
  conclusion that service on a corporation or business entity cannot be perfected by
  certified mail addressed merely to the entity itself.” Ex parte LERETA, LLC, 226
  So. 3d 140, 145 (Ala. 2016). Because the plaintiff has failed to show that process
  was properly addressed, its request for entry of default, construed as a motion for
  such relief, is denied. Because default has not been entered, the plaintiff’s motion
  for entry of default judgment is likewise denied.


         DONE and ORDERED this 3rd day of February, 2021.


                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE




                                            2
